Per Curiam:
The judgment appealed from should be modified by affirming the same as to the defense designated in the answer as-,“a separate answer' and defense;.” and by reversing the:judginent and sustaining the demurrer,■ with costs, with leave to the defendant to amend on payment of costs in the court below, as to the defense designated in the answer as “a further defense-..”' As so modified judgment should ’be affirmed, without costs Of appeal to either *867party. Present — O’Brien, P. J., Patterson, McLaughlin, Clarke and Houghton, JJ. Judgment modified as directed in opinion, and as modified affirmed, without costs.